Deen, Presiding Judge.
Code Ann. § 6-701 (2) requires an interlocutory appeal to be accompanied by a certificate of the trial judge that his order, decision or judgment is of such importance to the case that immediate review should be had. The judgment here appealed from is not final; the case is still pending in the court below. There is no certificate of immediate review. The appeal is therefore premature. Rockmart Finance Co. v. High, 118 Ga. App. 351 (163 SE2d 758); Hobgood v. Mitchell, 119 Ga. App. 827 (169 SE2d 173); Levenson v. Barutio, 121 Ga. App. 747 (175 SE2d 162).

Appeal dismissed.


Evans and Stolz, JJ., concur.